Citation Nr: 1440173	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-27 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disorder.

4.  Entitlement to an initial compensable rating for tinea unguium prior to March 3, 2012, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from RO ratings decisions.  The Lincoln RO currently has jurisdiction over the Veteran's VA claims folder.

The RO established service connection for the Veteran's tinea unguium, evaluated as noncompensable (zero percent) effective October 15, 2002.  All other appellate claims were addressed by the September 2011 rating decision.  The Board notes that the Veteran was subsequently assigned a 10 percent rating for his tinea unguium, effective March 3, 2012.  As this claim remains in appellate status, the Board has construed the appellate claim to reflect this development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a DRO hearing at the RO in February 2012, and before the undersigned Veterans Law Judge (VLJ) in May 2014.  Transcripts from both hearings are of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the right foot disorder claim.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required for both the underlying service connection claim and the tinea unguium claim.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record reflects it is at least as likely as not the Veteran developed hearing loss during his active service.

2.  The record reflects it is at least as likely as not the Veteran developed tinnitus during his active service.

3.  Service connection was previously denied for a right foot disorder by a September 2009 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

4.  The evidence received since the last prior denial of service connection for a right foot disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  New and material evidence having been received to reopen the claim of entitlement to service connection for a right foot disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In this case, the Veteran essentially contends that he developed hearing loss and tinnitus while on active duty, and has had recurrent symptoms since service.  Further, he contends that these disorders developed as a result of in-service noise exposure, and has provided details regarding the circumstances thereof.  His spouse also provided supporting testimony at the May 2014 hearing that she met the Veteran shortly after his separation from service and that he complained of such problems since that time.  The Board finds their testimony on this matter to be credible.  Moreover, the record includes findings of a bilateral hearing loss disability and tinnitus to include a June 2011 VA audio examination.

The Board acknowledges that the June 2011 VA audio examiner provided opinions against the Veteran's current hearing loss disability and tinnitus being etiologically linked to his active service.  However, the examiner's rationale was based, in pertinent part, on the fact the Veteran's hearing was within normal limits at the time of his separation from service.  

The Board acknowledges that audiological evaluation conducted as part of the Veteran's October 1964 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
15
15
10
10
0
0

Granted, these findings do not show a hearing loss disability per 38 C.F.R. § 3.385, or evidence of hearing loss per Hensley, supra, for either ear.  However, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  In pertinent part, this conversion requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.  Applying this conversion to the October 1964 audiological findings reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
5
10
LEFT
30
25
20
20
5
10

In view of the foregoing, there was evidence of hearing loss per Hensley, supra, at the time of the Veteran's separation from service for at least his left ear.  The Board also notes that there was no such evidence on audiological evaluations conducted as part of an October 1961 pre-induction examination or the January 1963 induction examination even after converting the results to ISO-ANSI standards.

The Board further notes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination. In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  Additionally, tinnitus is often associated with, or a component of, sensorineural hearing loss.  As such, if his tinnitus originated during service, it appears only logical hearing loss originated at that time as well.

The Board reiterates that it found the Veteran's account of hearing problems and tinnitus originating during, and recurrent symptoms since service, to be credible; as well as his spouse's supporting testimony on this matter.  In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds it is at least as likely as not that his hearing loss and tinnitus developed as a result of his active service.  Accordingly, service connection is warranted for these disabilities.

New and Material Evidence

The Board notes that service connection was previously denied for a right foot disorder by a September 2009 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Granted, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case, however, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  Thus, new and material evidence was not received within the appeal period of that decision.  Consequently, the September 2009 rating decision is final.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board observes that the September 2009 rating decision denied service connection for a right foot disorder (specifically a broken right foot), at least in part, on the basis there was no evidence of a right foot injury or treatment for the right foot in the service treatment records.  However, at both his February 2012 DRO hearing and May 2014 Board hearing the Veteran related that he injured his right foot when he was trying to hook a tow bar - which weighed a couple hundred pounds - to a vehicle when it slipped and landed on his foot.  He also testified that he was taken to the base hospital and a cast was placed on his right foot for approximately 6 weeks.  This testimony reflects the Veteran provided additional details regarding the purported in-service injury that were not part of the record at the time of the prior denial of September 2009.  Moreover, the evidence submitted to reopen a claim is presumed to be credible for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for a right foot disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received to reopen the previously denied claim in accord with 38 C.F.R. § 3.156(a).

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen the claim is credible without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying service connection claim.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence having been received to reopen the claim of entitlement to service connection for a right foot disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

Regarding the issue of service connection for a right foot disorder, the Board notes that the Veteran is competent, as a lay person, to describe an injury from a tow bar as related in his hearing testimony; as well as the fact he was hospitalized for 6 weeks with a cast.  Further, the record reflects he previously identified frostbite to his feet since at least 1992; and a December 1992 VA examination did diagnose status-post frostbite injury of both feet with scar tissue, medial aspect of the right foot, ankle.  However, his service treatment records contain no findings of any right foot problems during service to include being struck by a tow bar, having a cast and hospitalization for the right foot, or frostbite.  Moreover, his feet were clinically evaluated as normal on his October 1964 separation examination.  Additionally, he indicated on a concurrent Report of Medical History that he had not experienced foot trouble.  The Board also finds that the exact nature of the claimed right foot disorder is not clear from the evidence of record.

In view of the foregoing, the Board finds that competent medical evidence is required to determine the current nature and etiology of the Veteran's claimed right foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the tinea unguium claim, the Board notes the Veteran has been accorded several VA examinations of this disability with the most recent being in February 2013.  However, at his May 2014 hearing he provided testimony which indicated the evidence of record did not adequately reflect the current nature and severity of this disability; and which indicated the severity had increased since the most recent examination.  Consequently, the Board concludes that contemporaneous a VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his tinea unguium.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also observes that the Veteran testified all of his medical treatment had been through the Omaha VA Medical Center (MC), and that he had had recent treatment at this facility.  As such, he indicated potentially relevant evidence that was not of record.  Further, the Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, the Board concludes that it must also remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his right foot and tinea unguium since January 2013.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, follow-up on his account of recent treatment through the Omaha VAMC.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right foot symptomatology; as well as the nature, extent and severity of his tinea unguium symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his claimed right foot disorder.  The claims folder should be made available to the examiner for review before the examination.

For any right foot disability found to be present, the examiner should indicate whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service to include his accounts of an injury from a tow bar and/or frostbite therein.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should also be afforded an examination to determine the current nature and severity of his service-connected tinea unguium.  The claims folder should be made available to the examiner for review before the examination.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


